887 F.2d 1078Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sidney BRADLEY, Plaintiff-Appellant,v.John O. MARSH, Secretary of the Army, Defendant-Appellee,andCasper W. Weinberger, Secretary of Defense;  John L. Couch,Commanding Officer, Fort Pickett, Defendants.
No. 89-2008.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 13, 1989.Decided:  Oct. 4, 1989.

Sidney Bradley, appellant pro se.
Debra Jean Prillaman (Office of the United States Attorney);  Robert Ernest Rigrish (Office of the Judge Advocate General), for appellee.
Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Sidney Bradley appeals from the district court's order denying him relief in his suit alleging that he had been discriminated against on the basis of race in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.1   Bradley noted this appeal almost five months after final judgment was entered on themerits, well outside the 60-day appeal period established by Fed.R.App.P. 4(a).  As the time period established by Fed.R.App.P. 4(a) is "mandatory and jurisdictional," Bradley's failure to note a timely appeal deprives this Court of jurisdiction to review the final judgment.    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978).


2
As Bradley's notice of appeal and informal brief do not address any issues concerning the award of costs, and numerous other specific issues are raised, we conclude that Bradley did not indicate an intent to appeal the order awarding costs as required by Fed.R.App.P. 3(c).  Therefore, we are also without jurisdiction to review that order.    Foster v. Tandy Corp., 828 F.2d 1052, 1059 (4th Cir.1987);  C.A. May Marine Supply Co. v. Brunswick Corp., 649 F.2d 1049, 1056 (5th Cir.), cert. denied, 454 U.S. 1125 (1981).


3
We dismiss this appeal for lack of jurisdiction, and dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
DISMISSED.



1
 Bradley was represented by counsel at all times prior to the filing of his notice of appeal, and he received a trial before the district court